Examiner’s Amendment
Authorization for this examiner’s amendment was given in a communication with David Zibelli on 14 Oct 2021. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
--- Claim 1 is Amended by Examiner’s Amendment as Follows ---
Regarding Claim 1. (Currently Amended 12/18/2020) A method of providing promotion domain name system (“DNS”) eligibility comprising: obtaining, at an eligibility service comprising at least one electronic server computer communicatively coupled to a computer network, a request for a promotion proof from a DNS client; validating, by the eligibility service, the request for the promotion proof; providing, by the eligibility service, the promotion proof to the DNS client; obtaining from the DNS client, by the eligibility service, an eligibility proof for the promotion, wherein the eligibility proof is related to a registration of a domain name by the DNS client with a DNS registry; validating, by the eligibility service, the eligibility proof for the promotion and the coupon; applying, by the eligibility service, a promotion credit to an account of the DNS client; and providing, by the eligibility service, a confirmation of the promotion credit to the DNS client.

Regarding Claim 1. (Examiner’s Amendment) A method of providing promotion domain name system (“DNS”) eligibility comprising: obtaining, at an eligibility service comprising at least one electronic server computer communicatively coupled to a computer network, a request for a promotion proof from a DNS client; validating, by the eligibility service, the request for the promotion proof; providing, by the eligibility service, the promotion proof to the DNS client; obtaining from the DNS client, by the eligibility service, an eligibility proof for the promotion, wherein the eligibility proof is related to a registration of a domain name by the DNS client with a DNS registry;
validating, by the eligibility service, the eligibility proof for the promotion;
applying, by the eligibility service, a promotion credit to an account of the DNS client; and providing, by the eligibility service, a confirmation of the promotion credit to the DNS client.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682